Title: From Benjamin Franklin to Charles [?] Rybot, 9 April 1777
From: Franklin, Benjamin
To: Rybot, Charles


Sir,
Passy, April 9. 1777.
I believe it is very unusual for one Man to pay another’s Debts without being desired so to do by the Debtor, or knowing that he acknowledges the Sum demanded to be due. Mr. Hood is as much a Stranger to me as he is to you. You have lent him 3 Guineas: I have lent him 30, supposing him an honest Man: By the Account you give me of his Treatment of you, and which I do not doubt, he appears to be otherwise; and from the Falshoods he told you and wrote to you there is reason to question the Truth of what he has said of his Estate and Ability to pay. These are certainly no Inducements to me to advance more on his Account. The Letters he brought for me were of small Consequence and the Packets contain’d only Newspapers: The Benefit therefore which you suppose I receiv’d by your helping him on to Paris, is vastly less than the Damage I shall suffer by his coming thither, if I am not repaid. And I imagine that if a Man intrusted with carrying Letters to you, should obtain a Credit by shewing them, you would hardly think yourself oblig’d to pay his Debts. In the Memorandum you left with me, you have not given your Address in London. Send me that, if you please. I shall take the same Care and Pains to recover your Money as my own, and when recover’d shall faithfully remit it to you. This seems to me all that you can fairly desire of Sir, Your most obedient humble Servant
B F
Mr. Rybot
 
Notation: Answers to Rybot & DelaHaye
